PER CURIAM.
Appellant challenges the denial, without hearing, of his motion for post conviction relief. Fla.R.Crim.P. 3.850.
Appellant pleaded guilty or nolo contendere to an unknown number of crimes in five different informations. He filed his motion for post conviction relief, alleging that he received ineffective assistance of counsel and that his pleas were involuntary. That portion of the record which the trial judge attached to the order denying relief is the transcript of a hearing at which appellant pleaded guilty to grand theft, one count of one information. It does not relate to any of the other charges, and therefore is inadequate to conclusively refute appellant’s allegations with respect to the other charges.
As to the grand theft, the record reflects that counsel walked out on his *966client during the plea hearing. When admonished by the trial judge, counsel stated that he didn’t know his client was entering a plea; he thought appellant had already pleaded to all charges, and was just being sentenced. This does not conclusively refute appellant's allegations of ineffective assistance of counsel.
REVERSED and REMANDED for an evidentiary hearing.
ANSTEAD, C.J., and HURLEY and DELL, JJ., concur.